Title: II. Petition of Mace Freeland to the Governor and Council, 15 February 1782
From: Freeland, Mace,Jefferson, Thomas
To: Harrison, Benjamin

 To his Excellency Benjamin Harrison esq. Governor of the Commonwealth of Virginia and the honourable the Council of state the Petition of Mace Freeland of the county of Buckingham humbly sheweth
          That James Freeland your petitioner’s father being seised and possessed of a considerable estate in lands slaves and personalties, and having issue James Freeland your petitioner’s elder brother by one venter, and your petitioner by another devised to the said James Freeland your petitioner’s brother a considerable part of his estate, and died; that the said James Freeland had cohabitation with a certain Mary Williams, and by her had issue Robert Williams, after which he intermarried with the said Mary; that the said James by his last will and testament bearing date the 14th. of Mar. 1770. devised to his said wife his whole estate real and personal for her life or widowhood, and the remainder after her death to the said Robert Williams his natural son, in fee; that the said Robert Williams hath lately become Felo de se, leaving neither wife, nor issue of his body; that for want of such issue (as your petitioner is advised that no others are acknowledged by the law as heirs or next of kin to a bastard) the slaves and personalties of the said Robert Williams in possession and remainder are escheated to, and vested in the Commonwealth; that your petitioner hath been advised that under the British government it was usual for the crown, in mitigation of the rigours of the law, to regrant by letters patent such property as had lapsed by the misfortunes of individuals to the families from which the property had been derived; that your petitioner, under such usage, would have obtained a grant, as standing in the place of uncle, heir, and next of kin on that side from which the estate came, that is to say, on the part of the father of the decedent; that your petitioner hath been further advised that under the present form of government the disposal of confiscated chattels is in your Excellency and your honors, and hopes it will appear to you that the rigourous laws of escheat and forfeiture, invented by a spirit of rapine and hostility of princes towards their subjects in the most bar[barous] times, and relinquished in practice by them in later and more humanized ages will be thought inconsistent with the principles of moderation and justice which principally endear a republican government to it’s citizens; and that  these ruling principles will proscribe the idea of supplying by the misfortunes of individuals those fiscal necessities, which being incurred for the good of all, it is most just and most politic should be raised by equal contributions on all.
          Your petitioner therefore humbly prays that your Excellency and your honours will be pleased to regrant to him by letters patents the slaves and personalties of his said nephew Robert Williams in possession and remainder and your petitioner as in duty bound shall ever pray &c.
          
            Mace Freeland
          
        